Citation Nr: 0729036	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-02 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility requirements for Department of Veterans 
Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant claims that his deceased father had service in 
the Philippine Commonwealth Army in the service of the United 
States during World War II.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from May and July 2002 
determinations by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  In April 2004, the Board denied the appellant's 
claim of entitlement to basic eligibility for VA death 
benefits.  The appellant appealed the Board's determination 
to the United States Court of Appeals for Veterans Claims 
(CAVC).  By order dated October 11, 2006, the CAVC vacated 
the Board's April 2004 decision and remanded the case to the 
Board pursuant to the terms of a Joint Motion for Remand 
requiring the Board to address the issue of whether the 
appellant was provided proper notice of the means to 
substantiate the issue of whether his father had qualifying 
military service to be deemed a veteran.


FINDINGS OF FACT

The appellant's father does not have verified active military 
service with the U.S. Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§ 101 (West 2002); 38 C.F.R. §§ 3.40, 3.41 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2006).  As discussed below, the development conducted 
by VA in this case fully meets the requirements of the 
provisions of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159.

VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(b)(2) (2007).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

VA also has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b)(1)(2007).  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Pertinent to this case, VA has 
a duty to advise the appellant of the evidence and/or 
information deemed necessary to establish veteran status for 
his father.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006). 

Establishing veteran status with service in the Philippine 
Commonwealth Army is limited by the requirements and 
proscriptions of 38 C.F.R. § 3.203 and § 3.41.  These 
provisions require that an applicant prove service in the 
Philippine Commonwealth Army with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
Soria v. Brown, 118 F.3d 747, 748 (Fed.Cir.1997); Palor v. 
Nicholson, 21 Vet. App. 325 (2007).  There are no other 
means.  Id.

A February 2001 RO letter that preceded the initial 
adjudication of the claim informed the appellant of the need 
to verify his father's alleged active military service.  The 
RO specifically requested the appellant to submit a "copy of 
the veteran's military service record."  The appellant 
responded by submitting various non-service department 
documents that he asserts prove his father's service.  
However, in a statement received in September 2002, he 
reported that "there were no military records left to us by 
our parents."  As the appellant has no official service 
department records in his possession, the only remaining 
avenue to establish veteran status for his father is with 
verification by the appropriate service department.

The RO requested the appellant to provide identifying 
information of his father that might help to verify the 
claimed service, such as his father's full name, service 
number, rank, organization, date of birth, place of birth, 
mother's name, and father's name.  The information provided 
by the appellant was submitted to the Philippine Adjutant 
General and to the National Personnel Records Center (NPRC).  
In April 2002, the Philippine Adjutant General reported that 
no record existed of the appellant's father.  In May 2002, 
the NPRC reported that "[s]ubject has no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces."

In reviewing the record, the RO did not provide a 
preadjudicatory notice outlining the specific regulatory 
language in 38 C.F.R. § 3.203 and § 3.41.  A notice error is 
presumed prejudicial to a claimant unless it is demonstrated 
that (1) any defect in notice was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person 
could be expected to understand from the notice provided what 
was needed, or (3) that a benefit could not possibly have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the appellant does not have any official 
service department records in his possession.  The Philippine 
Adjutant General and the NPRC have refused certification in 
this case.  The appellant has not argued, and the record does 
not show, that the certification refusals were based on 
incorrect, incomplete, or erroneous information to warrant 
any further attempts at verification.  See generally 
Sarmiento v. Brown, 7 Vet. App. 80, 86 (1994); D'Amico v. 
West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).  Subsequent to 
the October 11, 2006 order vacating the Board's April 2004 
decision, the CAVC decided the case of Palor v. Nicholson, 21 
Vet. App. 325 (2007).  Similar to this case, the claimant in 
Palor attempted to establish veteran status but had no 
official service department records and the NPRC refused to 
verify the claimed Philippine service.  The Palor Court held 
that the VA's failure properly notify the claimant of the 
means to establish veteran status under 38 C.F.R. § 3.203 and 
§ 3.41 was harmless error as a matter of law.  The CAVC 
reasoned as follows:  "This is so because based on the U.S. 
service department's refusal to certify, there are presumably 
no documents issued by the U.S. service department that the 
appellant could submit to VA that would show qualifying 
service under § 3.203."  Id. at 332.

The disposition of this case is controlled by the Palor 
precedent, issued after the October 2006 CAVC decision 
vacating the Board's April 2004 decision.  There are no 
further means to verify the claimed service by the 
appellant's father, rendering him ineligible for VA death 
benefits as a matter of law.  Palor, 21 Vet. App. at 332-3.  
In such a situation, no amount of notice or further 
assistance to the appellant can change the legal outcome so 
that the notice deficiency constitutes harmless error.  Id.  
See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(VCAA not applicable as claimed service during the Iranian 
hostage crisis was not a "period of war" for purposes of 
entitlement to non-service- connected pension benefits).  As 
noted in Soria, and reiterated in Palor, the appellant's 
"only recourse lies within the relevant service department, 
not the VA."  Soria, 118 F.3d at 749.  See Palor, 21 Vet. 
App. at 333.


Basic eligibility requirements for VA benefits

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2007).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. 
§ 3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding VA disability benefits.  
38 U.S.C.A. § 107(a) (West 2002).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

Here, in October 2000 the appellant provided documents from 
the Philippine post master and the DAV-Phillians Social 
Security Organization, in an effort to establish entitlement 
to VA benefits, based upon his father's purported military 
service.  However, the Philippine government has its own laws 
and regulations which permit recognition of military service 
that is not recognized by the U.S. Army.  In both 



instances, the documents submitted by the appellant fail to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of his father's service, as they are not official 
documents of the appropriate U.S. service department.  
Therefore, these documents may not be accepted as 
verification of the appellant's father's service for the 
purpose of receiving VA benefits.

The appellant also provided affidavits from H.L., dated in 
December 1997 and January 2001, and from D.P., dated in 
January 2001.  Both affiants attested, in essence, that they 
had personal knowledge that the appellant's father served in 
the United States military during World War II, and that, the 
appellant was, therefore, entitled to VA benefits based on 
his father's alleged military service with the United States, 
during World War II.  Similarly, these documents may not be 
accepted as verification of the appellant's father's service 
for the purpose of receiving VA benefits because only 
official documents of the appropriate U.S. service department 
can serve that purpose.

More importantly, as indicated above, the Philippine Adjutant 
General and the NPRC have reported that the appellant's 
father had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  These service 
department findings are binding and conclusive upon VA.  
Duro, 2 Vet. App. at 532; Soria, 118 F.3d at 749.  The 
appellant has provided no further evidence that would warrant 
a request for re-certification from the service department.  
See Sarmiento, 7 Vet. App. at 85.

In short, because the appellant's deceased father had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces, he is not considered a "veteran" for 
purposes of establishing eligibility to VA benefits for his 
son, the claimant in this matter.  


Therefore, the appellant's claim for VA death benefits must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 


ORDER

Entitlement to basic eligibility for VA death benefits is 
denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


